Citation Nr: 1520824	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  14-43 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for neuroendocrine carcinoid tumor that has metastasized to the bowel mesentery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The Veteran's current neuroendocrine carcinoid tumor that has metastasized to the bowel mesentery cannot be reasonably disassociated from his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for neuroendocrine carcinoid tumor that has metastasized to the bowel mesentery have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran served on active duty in the Navy from December 1965 to November 1969.  A review of his service personnel records revealed that he served onboard the U.S.S. Pawcatuck, a replenishment oiler.  An August 1968 report noted that he was commended for his role in the ship's refueling and supply support efforts.  Post service treatment records reflect a diagnosis of neuroendocrine carcinoid tumor that has metastasized to the bowl mesentery.  

In September 2014, the Veteran filed his present claim seeking entitlement to service connection for neuroendocrine carcinoid tumor, which he attributes to his inservice exposure to petrochemicals.  At his March 2015 Travel Board hearing, the Veteran testified that he served onboard USS PAWCATUCK, where he was exposed to oil while cleaning the insides of the oil tanks.  He also reported exposure to aviation gas and No. 2 fuel oil.

In support of his claim, the Veteran submitted an internet article addressing the health effects of exposure to oil and petrochemicals.  The article stated that regular contact with oil and gas causes cancer.  It also indicated that oil refinery workers and people living in areas where oil is drilled have a higher risk of developing cancers of the stomach.

The Veteran has also submitted medical opinions, dated in September 2014 and January 2015, from VA physician, A. C., M.D., F.A.C.S., Chief of Ambulatory Surgery, Assistant Professor of Surgery University of Virginia, Staff General/Vascular/Thoracic Surgery, and Supervisor Dermal Wound Clinic.  In the letter, Dr. C. opined that the petrochemicals that the Veteran handled during his military service "more likely than not" caused his rare neuroendocrine tumor with which he is terminally stricken.  In support of this opinion, Dr. C. noted that he had reviewed the Veteran's military service, including his service onboard the USS PAWCATUCK, an oil tender.  Dr. C. also noted that petrochemicals are known to cause cancer in humans.

In contrast to this opinion, the RO obtained a medical opinion, dated in October 2014, from, T. D., a nurse practitioner.  After reviewing the Veteran's claims file, the T. D. opined that the Veteran's neuroendocrine tumor, metastasized to the bowel mesentery, was not incurred in or caused by the Veteran's exposure to petrochemicals while aboard the USS PAWCATUCK.  In support of this opinion, T. D. noted that the Veteran's neuroendocrine tumor was labelled as a carcinoid tumor, and that "[t]he cause for carcinoid is unclear."  T. D. also stated:

The medical literature currently does not reveal specific environmental agents that could have been present on the ship the veteran serve (sic) on while in the Navy.  There also is on (sic) data to suggest a presumptive exposure caused the endocrine tumor.

After reviewing the evidence of record, the Board concludes that the Veteran's neuroendocrine carcinoid tumor that has metastasized to the bowel mesentery is related to his military service.  In making this determination, the Board finds the testimony and statements provided by the Veteran, concerning his history of significant inservice exposure to petrochemicals during service to be competent and credible evidence in support of his claim.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting that the appellant is competent to testify regarding symptoms capable of lay observation); see also Smith v. Derwinski, 1 Vet. App. 235 (1990) (finding that determination of credibility is a function of the Board).  The Veteran's contentions are further supported by his service personnel records.

The Board also finds medical opinion from VA physician, A. C., M.D, to be most probative on the issue of whether the Veteran's current neuroendocrine carcinoid tumor, which has metastasized to the bowel mesentery, was related to his military service.  In making this determination, the Board points out that supporting rationale for the nurse practitioner's medical opinion is unclear.  Moreover, it appears the nurse practitioner failed to accept the Veteran's inservice exposure to petrochemicals while serving onboard the USS PAWCATUCK.  

Accordingly, resolving all doubt in favor of the Veteran, service connection for neuroendocrine carcinoid tumor that has metastasized to the bowel mesentery is warranted.


ORDER

Service connection for neuroendocrine carcinoid tumor that has metastasized to the bowel mesentery is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


